Citation Nr: 1621875	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $6,814.80.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION


The Veteran served on active duty from March 1975 to January 1979, and from July 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the Debt Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, for the Philadelphia, Pennsylvania, RO.

The appeal was remanded in December 2011 in order to afford the Veteran a hearing before a member of the Board at a local VA office.  The Veteran later rescinded this request.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1. In a May 16, 2008 letter, the Veteran was notified of an overpayment of benefits in the amount of $6,814.80, and an enclosed form advised him that he had a period of 180 days from the date of such letter to request a waiver of the debt.

2. The Veteran's request for a waiver of recovery of the overpayment was received by VA on April 13, 2009.


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of an overpayment of benefits in the amount of $6,814.80 was not timely; accordingly, his request is denied.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist.

VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  See  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In this regard, the Board also notes that the May 4, 2009 VA decision found that the waiver of overpayment was denied due to the request having been filed in an untimely manner.  The Board also notes that the May 2009 decision directly addresses why VA found the Veteran's waiver request to be untimely.  As such, the board finds that the Veteran was provided adequate information regarding his claim.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II. Legal Criteria, Factual Background, and Analysis.

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).

The facts in this case indicate that the veteran had an outstanding felony warrant dated April 27, 2005.  In May 2008, the VA terminated his pension effective April 27, 2005 due to the felony status which created an overpayment.  The Veteran was notified of this decision on May 16, 2008, by the Debt Management Center, which also notified the veteran of the debt and waiver rights.  On April 13, 2009, the veteran submitted a waiver request.  On May 4, 2009, the waiver was denied due to un-timeliness.  Subsequently, the VA received correspondence from "TASC" stating that upon completing an Adult Diversion Program, the drug charges against the Veteran would be dismissed.  VA then received correspondence from the Veteran stating the warrant was dismissed October 21, 2008.  On August 12, 2009, the veteran's award was continued effective October 21, 2008.  On August 31, 2009, the veteran submitted his Notice of Disagreement.  He stated that he should not have a debt because the warrant was dismissed and he was not convicted.  However, the evidence clearly establishes that the warrant was in effect from April 2005 to October 2008, the period in question, and the Veteran does not dispute this fact.  Accordingly, the evidence reflects that the debt was valid.  On November 10, 2009, the waiver denial was upheld in a statement of the case and the veteran was sent a letter explaining the appeal process.  The Veteran submitted his substantive appeal in January 2010.  

After reviewing the foregoing factual background as well as the evidence of record, the Board finds that the Veteran's request for a waiver of overpayment was not timely.  In particular, the record shows that the Veteran received the notice of overpayment on May 16, 2008, but did not file a request for waiver until April 13, 2009.  The notice was sent to the Veteran at his address of record and there is nothing in the record to suggest that the letters were returned as undeliverable or that there was a delay in the Veteran's receipt of the notice.  Significantly, the Veteran has not argued as such either.  Therefore, it cannot be said that he was not properly notified both of the creation of the overpayment and of his right to request a waiver of overpayment.  The Veteran stated that his reply was untimely because of his mental disabilities, but there is no evidence that such impeded a timely reply.  Once advised that an overpayment had been created, the Veteran was advised as to how he could file a request for a waiver of overpayment, and then provided the opportunity to do so.  The Veteran did not file a request for a waiver of overpayment until more than 180 days after notice of the overpayment was issued. 

In conclusion, the facts of the case clearly show that a claim for waiver was not received by VA within the 180-day time limit mandated by law.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). Thus, it is determined that the Veteran's request for a waiver of overpayment was not timely, and as a matter of law, his claim must be denied. 


ORDER

Entitlement to a waiver of overpayment in the amount of $6,814.80 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


